Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-3, 9, 12, 15, 18-19 and 22, in the reply filed on 12/17/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the holding unit holding the second substrate.”  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 15, 18-19 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saburo et al. (JP 2016066791; page numbers to attached English language translation).
Claim 1: Saburo et al. discloses a method for forming a pattern on a substrate with use of a mold (page 2). The method includes performing a running-in process in which the mold is brought into contact with a first composition on a first substrate held by a holding unit (page 4), the first composition on the first substrate is exposed (pages 4-5), and the mold is separated from the first composition on the first substrate (pages 4-5); and performing, after the running-in process, an imprinting process in which the mold is brought into contact with a second composition on a second substrate (pages 5-6), the second composition on the second substrate is exposed (pages 5-6), the mold is separated from the second composition on the second substrate (pages 5-6), and the pattern is formed on the second composition on the second substrate (pages 5-6), wherein a first base material of the first substrate is aluminum (page 5; the heat conductivity of aluminum is 237 W/mK), and the base material of the second substrate is quartz (page 5; the heat conductivity of quartz is 1.38 W/mK), and wherein the second substrate is configured as an imprint mold (pages 5-6).
Claim 2: Saburo et al. discloses the first base material of the first substrate includes a metal (page 5).
Claim 3: Saburo et al. discloses a chromium film on a surface of the second substrate (page 5), and being optional on the first substrate (page 5; “As a material constituting the hard mask layer, metal materials such as Cr, Ti, Ta, and Al, silicon oxide, and the like can be used.”).
Claim 15: Saburo et al. discloses a first area of a first surface of the first substrate that comes into contact with the holding unit holding the first substrate being larger than a second area of a second surface of the second substrate that comes into contact with the holding unit holding the second substrate (pages 5-6).
Claim 18: Saburo et al. discloses the first substrate being metal, which would be expected to allow heat to transfer to the holding unit (page 5).
Claims 19 and 22: Saburo et al. discloses forming a pattern on the second composition on the second substrate using the imprinting method and manufacturing a mold by forming a pattern on the second substrate, and processing the substrate to obtain an article (pages 6-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Saburo et al. (JP 2016066791), as applied to claim 1 above, in view of Lafarre et al. (US 2018/0321602).
	Saburo et al. is silent as to cooling the holding unit with a temperature-controlled fluid. However, Lafarre et al. discloses a method for forming a pattern on a substrate with use of a mold, including cooling the holding unit with a temperature-controlled fluid (¶ 9). As taught by Lafarre et al., circulating a cooling fluid through the holding unit reduces deformation in the patterning device and/or the substrate during a lithographic operation because of the heat absorbed by the patterning device and/or the substrate (¶ 9). It would have been obvious to one of ordinary skill in the art at the time the et al. to reduce distortions caused by heat in the patterning device and/or substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY W THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/Primary Examiner, Art Unit 1754